Exhibit 10.1

 

LOGO [g672048g71j72.jpg]

February 1, 2014

Mr. Kevin A. DeNuccio

Dear Kevin:

Violin Memory, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Your title will be President and Chief Executive Officer (“PCEO”),
and you will report to the Company’s Board of Directors (the “Board”). You will
also be elected as a member of the Board. By signing this letter agreement, you
confirm to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the Company.

2. Salary. The Company will pay you a salary at the rate of $750,000 per year,
payable in accordance with the Company’s standard payroll schedule. This salary
will be subject to review by the Compensation Committee of the Board pursuant to
the Company’s executive compensation policies in effect from time to time, but
will not be reduced without your consent other than a reduction that applies pro
rata to all members of the Company’s senior management team.

3. Annual Incentive Bonus. You will be eligible to be considered for an
incentive bonus for each fiscal year of the Company. The bonus (if any) for
years after 2015 will be awarded based on objective or subjective criteria
established by the Compensation Committee of the Board. Your target bonus will
be equal to 100% of your annual base salary. Notwithstanding anything to the
contrary, your bonus for fiscal year 2015 will be equal to $750,000. The bonus
for a fiscal year will be paid after the Company’s books for that year have been
closed and will be paid for any fiscal year after the 2015 fiscal year only if
you are employed by the Company at the time of payment (except as provided
below), and in no event later than two and one-half (2  1⁄2) months following
the end of the fiscal year. The determinations of the Compensation Committee of
the Board with respect to your bonus for any fiscal year after the 2015 fiscal
year will be final and binding.

4. Signing Bonus and Buy-Out. In consideration for you accepting this offer,
resigning as a member of the board of directors of certain other companies, and
foregoing the director compensation related thereto, the Company will pay you a
signing bonus of $3,000,000 within five (5) business days after the commencement
of your employment. If, before you complete eighteen (18) months of continuous
employment with the Company and before a “Change in Control” (as defined in the
Company’s 2012 Stock Incentive Plan (the “Plan”)), your employment ends because
you resign without Good Reason or due to a termination by the Company for Cause
or by reason of your death or disability (each referred to hereafter as a
“Pay-back Event”), then you must return a pro rata portion of the signing bonus
(on an after-tax basis) to the Company. The pro rata portion will be equal to
one minus a fraction, the numerator of which is the number of calendar days you
have been employed by the Company and the denominator of which is 547.5
(hereafter referred to as the “Pro Rata Return Portion”). For purposes of
calculating the after-tax amount of the Pro Rata Return Portion under this
Paragraph 4, a 50% marginal tax rate shall be utilized.

 

1



--------------------------------------------------------------------------------

“Cause” means (a) an unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) an intentional and material breach of any
agreement between you and the Company which causes material harm to the Company,
(c) an intentional and material failure to comply with the Company’s written
policies or rules which causes material harm to the Company, (d) conviction of,
or plea of “guilty” or “no contest” to, a felony under the laws of the United
States or any state thereof involving fraud or moral turpitude, (e) gross
negligence or willful misconduct resulting in material harm to the Company, or
(f) an intentional and continued failure to perform assigned duties after
receiving written notification of such failure from the Board and the failure to
remedy such repeated failure within sixty days of such notice. For these
purposes, no act or failure to act shall be considered “intentional” unless it
is done, or omitted to be done, in bad faith without reasonable belief that the
action or omission was in the best interest of the Company. The foregoing,
however, is not an exclusive list of all acts or omissions that the Company may
consider as grounds for discharging you without Cause.

5. Employee Benefits. As an executive of the Company, you will be eligible to
participate in a number of Company-sponsored benefits. In addition, you will be
entitled to paid vacation in accordance with the Company’s vacation policy, as
in effect from time to time, but in no event less than four (4) weeks’ paid
vacation. You will also be indemnified to the fullest extent permitted by
applicable law and be covered under the Company’s directors and officers
insurance policy for errors and omissions.

6. Stock Options. You will be granted an option to purchase four million
(4,000,000) shares of the Company’s Common Stock, subject to the approval of the
Board. In the Company’s sole discretion, the option may or may not be pursuant
to the Plan but, in any event, will be subject to the terms and conditions of an
applicable stock option agreement, except as otherwise provided in this letter
agreement, and will be granted no later than five (5) business days following
your first day of employment. The exercise price per share will be equal to the
closing price of the Company’s common stock on January 31, 2014, as reported by
the New York Stock Exchange.

The option will be immediately exercisable with respect to one million
(1,000,000) shares, but the Pro Rata Return Portion of the one million
(1,000,000) shares will be subject to repurchase by the Company at the exercise
price if, before you complete 18 months of continuous employment with the
Company, your employment ends due to the occurrence of a Pay-back Event. If the
Company is subject to a Change in Control before your employment with the
Company terminates, the Company’s right to repurchase any shares will lapse in
full.

The option will become exercisable with respect to the remaining three million
(3,000,000) shares in equal monthly installments over your first thirty-six
(36) months of continuous employment with the Company. If you are subject to an
Involuntary Termination, then subject to your execution and non-revocation of a
Release pursuant to Section 7 the exercisable portion of the remaining three
million (3,000,000) shares will be determined by adding twelve (12) months to
the actual period of employment that you have completed with the Company. If the
Company is subject to a Change in Control before your employment with the
Company terminates, then your stock option will immediately be fully vested and
exercisable with respect to all shares, subject to your execution of a Release
pursuant to Section 7.

 

2



--------------------------------------------------------------------------------

“Involuntary Termination” means either (a) involuntary discharge by the Company
for reasons other than Cause or (b) voluntary resignation by you for Good Reason
where Good Reason is either (i) a change in your position with the Company that
materially reduces your level of authority or responsibility, (ii) you are no
longer PCEO of the Company or its parent entity (if any), (iii) a reduction in
your base salary or target bonus, other than a reduction that applies pro rata
to all members of the Company’s senior management team, or (iv) receipt of
notice that your principal workplace will be relocated more than thirty
(30) miles. If an event occurs that you consider to be an Involuntary
Termination, you agree to resign from your positions as PCEO and your position
as a director of the Company within forty-five (45) days following the
occurrence of the event. You further agree that, if for any reason, you are no
longer employed as the PCEO, you will resign from your position as a director of
the Company.

In addition, if your employment terminates because of an Involuntary
Termination, then your entire option will remain exercisable for a period of
twelve (12) months following the date of your termination of employment.

7. Severance Pay. If you are subject to an Involuntary Termination, the Company
will pay you a an amount equal to the sum of (a) your base salary for a period
of twelve (12) months plus (b) your target bonus for the year in which the
Involuntary Termination occurs. Payment will be made in the form of continuing
compensation payments in accordance with the Company’s payroll practice, and
will commence on the first day of the month following the expiration of a two
(2) month period following the date of termination of your employment, with a
catch-up payment for any installments delayed pending the effectiveness of the
Release (defined below). Your base salary will be based on the rate in effect at
the time of the termination of your employment. If you elect to continue your
health insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) following the Involuntary Termination, then the Company will pay
your monthly premium under COBRA until the earliest of (a) the close of the
twelve (12)month period following the Involuntary Termination, (b) the
expiration of your continuation coverage under COBRA or (c) the date when you
receive substantially equivalent health insurance coverage in connection with
new employment or self-employment. However, this Paragraph 7 (and the benefits
described in Section 6 that are conditioned upon a Release) will not apply
unless (a) within sixty (60) days following the termination of your employment
(or such shorter period as the Company might require), you deliver a release of
claims which has become irrevocable (in a form prescribed by the Company) of all
known and unknown claims that the Company may then have against you or you may
then have against the Company or persons affiliated with the Company excepting
for claims to indemnification or under the directors and officers insurance
coverage (“Release”) and (b) you have returned all Company property.

 

3



--------------------------------------------------------------------------------

8. Limitation on Payments. In the event that the severance and other payments
provided for in this letter agreement or otherwise payable to you (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) would be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then your benefits
under this letter agreement shall be either:

(a) delivered in full; or

(b) delivered to such extent which would result in no portion of such benefits
being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in your receipt, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.

Unless the Company and you agree otherwise in writing, any determination
required under this Section 8 shall be made in writing by the Company’s
independent registered public accounting firm (the “Accountants”), whose
determination shall be conclusive and binding upon the Company and you for all
purposes. For purposes of making the calculations required pursuant to this
Section 8, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and you shall furnish to the Accountants such information and
documents as the Accountants reasonably may request in order to make a
determination under this Section 8. The Company shall bear all costs that the
Accountants reasonably may incur in connection with any calculations
contemplated by this Section 8. In the event that a reduction is required, the
reduction shall be applied first to any benefits that are not subject to
Section 409A of the Code, with the benefits payable latest in time being subject
first to reduction.

9. Section 409A; Delayed Commencement of Benefits

(a) The Company and you intend that this letter agreement shall be interpreted
to comply with or be exempt from Section 409A of the Code, and the regulations
and guidance promulgated thereunder to the extent applicable (collectively “Code
Section 409A”), and all provisions of this letter agreement shall be construed
in a manner consistent with the requirements for avoiding taxes or penalties
under Code Section 409A. If you are deemed to be a “specified employee” within
the meaning of that term under Code Section 409A(a)(2)(B) on the Termination
Date, then with regard to any payment or the provision of any benefit that is
considered nonqualified deferred compensation under Code Section 409A payable on
account of your “separation from service” within the meaning of Code
Section 409A, such payment or benefit shall be made or provided at the date
which is the earlier of (i) the expiration of the six (6)-month period measured
from the Termination Date, and (ii) the date of your death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 6 (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed on the first business day following the expiration of the Delay
Period to you in a lump sum with interest during the Delay Period at the prime
rate, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

 

4



--------------------------------------------------------------------------------

(b) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits that are considered “nonqualified deferred
compensation” subject to Code Section 409A, then except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits, to be provided in any other taxable year, provided, that, this
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and
(iii) such payments in effect and (iii) such payments shall be made on or before
the last day of your taxable year following the taxable year in which the
expense occurred.

(c) For purposes of Code Section 409A, your right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments, and a termination of employment shall
be interpreted to mean a “separation from service” within the meaning of Code
Section 409A.

9. Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A.

10. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this offer. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Board or the Board’s designee.

11. Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity (other than any outside directorships) without the prior written
consent of the Company. You agree that, following the execution of this letter
agreement, you will notify the Company in writing before accepting any new
position as a director of any company. You further agree that, while you render
services to the Company, you will not assist any person or entity in competing
with the Company, in preparing to compete with the Company or in hiring any
employees or consultants of the Company.

12. Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable required withholding
and payroll taxes and other deductions required by law.

 

5



--------------------------------------------------------------------------------

13. Professional Fees. The Company will pay for all reasonable professional fees
that are incurred in connection with the negotiation of the terms of your
employment and for the preparation, review and interpretation of this letter
agreement, but the amount paid will not exceed $10,000.

14. Entire Agreement. This letter agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between you and the Company, and shall be interpreted as applicable, in
accordance with the laws of the United States and the State of California,
exclusive of conflicts of laws provisions.

15. Arbitration. You and the Company agree to waive any rights to a trial before
a judge or jury and agree to arbitrate before a neutral arbitrator any and all
claims or disputes arising out of this letter agreement and any and all claims
arising from or relating to your employment with the Company, including (but not
limited to) claims against any current or former employee, director or agent of
the Company, claims of wrongful termination, retaliation, discrimination,
harassment, breach of contract, breach of the covenant of good faith and fair
dealing, defamation, invasion of privacy, fraud, misrepresentation, constructive
discharge or failure to provide a leave of absence, or claims regarding
commissions, stock options or bonuses, infliction of emotional distress or
unfair business practices.

The arbitrator’s decision must be written and must include the findings of fact
and law that support the decision. The arbitrator’s decision will be final and
binding on both parties, except to the extent applicable law allows for judicial
review of arbitration awards. The arbitrator may award any remedies that would
otherwise be available to the parties if they were to bring the dispute in
court. The arbitration will be conducted in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association; provided, however that the arbitrator must allow the discovery
authorized by the California Arbitration Act or the discovery that the
arbitrator deems necessary for the parties to vindicate their respective claims
or defenses. The arbitration will take place in Santa Clara County or, at your
option, the county in which you primarily worked with the Company at the time
when the arbitrable dispute or claim first arose.

You and the Company will share the costs of arbitration equally, except that the
Company will bear the cost of the arbitrator’s fee and any other type of expense
or cost that you would not be required to bear if you were to bring the dispute
or claim in court. Both the Company and you will be responsible for their own
attorneys’ fees, and the arbitrator may not award attorneys’ fees unless a
statute or contract at issue specifically authorizes such an award.

This arbitration provision does not apply to (a) workers’ compensation or
unemployment insurance claims or (b) claims concerning the validity,
infringement or enforceability of any trade secret, patent right, copyright or
any other trade secret or intellectual property held or sought by either you or
the Company (whether or not arising under the Proprietary Information and
Inventions Agreement between you and the Company) or (c) claims for
indemnification or under the directors and officers insurance policy.

 

6



--------------------------------------------------------------------------------

If an arbitrator or court of competent jurisdiction (the “Neutral”) determines
that any provision of this arbitration provision is illegal or unenforceable,
then the Neutral shall modify or replace the language of this arbitration
provision with a valid and enforceable provision, but only to the minimum extent
necessary to render this arbitration provision legal and enforceable.

*****

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me. As
required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States. Your employment is also contingent upon your starting work with
the Company on or before Monday, February 3, 2014. This offer letter is subject
to approval by the Board of Directors, to be obtained on or before Monday,
February 3, 2014.

[Remainder of This Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

      Very truly yours,       Violin Memory, Inc.       By:  

/s/ Howard A. Bain III

     

Howard A. Bain III

Chairman of the Board of Directors

I have read and accept this employment offer:               February 1, 2014

/s/ Kevin A. DeNuccio

        Signature of Kevin A. DeNuccio         Attachment         Exhibit A:
Proprietary Information and Inventions Agreement        

 

8